Title: To Thomas Jefferson from Peter Stephen Duponceau, 13 July 1820
From: Duponceau, Peter Stephen
To: Jefferson, Thomas

13th July 1820Mr Du Ponceau has the honor of enclosing to Mr Jefferson, a Short Comparative Vocabulary of the Nottoway & Iroquois idioms. Few words will be found in which the Analogy is not Striking. It may be carried farther, but he believes this will be Sufficient to Shew the affinity which exists between those languages. Mr D. regrets that his Stock of Tuscarora words is very Scanty, as these generally helped him, when the other idioms failed.He begs Mr Jefferson will accept the assurance of his high Veneration & respect